Exhibit 10.1.1

 

AMENDMENT 2014-1

 

to the

 

LITHIA MOTORS, INC.

 

2009 EMPLOYEE STOCK PURCHASE PLAN

 

 

Pursuant to Section 19 of the Lithia Motors, Inc. 2009 Employee Stock Purchase
Plan (the “Plan”), the Plan is hereby amended to clarify the Plan’s operation as
follows:

 

1.     Section 2.20 (“Total Pay”) is amended to add the following phrase to the
end of such section:

 

“, prior to reduction pursuant to Section 125, 132(f) or 401(k) of the Code, but
excluding allowances and reimbursements for expenses such as relocation
allowances or travel allowances, income or gains on the exercise of Company
stock options, and similar items.”

 

2.     Sections 5.1 (“Payroll Deduction Authorization”) and 6.1 (“Participant
Contributions by Payroll Deductions”) are amended to replace each occurrence of
the term “Base Pay” with “Total Pay.”

 

3.     Section 7.1 (“Quarterly Grant of Options”) is deleted in its entirety and
replaced with the following:

 

“Quarterly Grant of Options. For each Fiscal Quarter, on the first day of the
Fiscal Quarter a Participant will be deemed to have been granted an option to
purchase as many whole shares as may be purchased with the payroll deductions
credited to the Participant’s Account during the Fiscal Quarter (together with
any payroll deductions from the previous Fiscal Quarter retained in the
Participant’s Account as of the end of such Fiscal Quarter as provided in
Section 8.1 and any cash dividends paid during the Fiscal Quarter as provided in
Section 8.2).”

 

4.     Section 8.1 (“Automatic Exercise of Options”) is deleted in its entirety
and replaced with the following:

 

“Automatic Exercise of Options. Unless a Participant has elected to withdraw
payroll deductions in accordance with Section 10, the Participant’s option for
the purchase of Common Stock will be deemed to have been exercised automatically
as of the last day of the Fiscal Quarter for the purchase of the number of whole
shares of Common Stock which the accumulated payroll deductions (and cash
dividends on the Common Stock as provided in Section 8.2) in the Participant’s
Account at that time will purchase at the applicable option price. No fractional
shares may be issued under the Plan. As of the last day of each Fiscal Quarter,
the balance of each Participant’s Account shall be applied to purchase the
number of whole shares of Common Stock as determined by dividing the balance of
such Participant’s Account as of such date by the option price determined
pursuant to Section 7.2. Any amounts accumulated in a Participant’s Account
during a Fiscal Quarter under Section 5.1 that are not sufficient to purchase a
full share of Common Stock at the end of such Fiscal Quarter shall be retained
in the Participant’s Account for the subsequent Fiscal Quarter, subject to
earlier withdrawal by the Participant as provided in Section 10. The
Participant’s Account shall be debited accordingly. The Committee or its
delegate shall make all determinations with respect to applicable currency
exchange rates when applicable.”

 